DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/03/2021 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7, 9-13 and 15-20 are allowed and are renumbered as 1-18.
the cited pertinent references of prior arts made of record teach various methodologies for storing filenames of a directory or node, managing file directory structure and accessing filenames. However, the closest prior arts Jernigan et al (US Patent No. 8,180,983) and/or Merten (Pub. No. US2011/0248821) taken alone or in combination fails to teach or fairly suggest or render obvious the elements presented in the independent claims 1, 10 and 13 of the instant invention of "detecting a modification to a node in a tree data structure, wherein the node is associated with a content item managed by a content management service and wherein the node is associated with a filename; determining that the filename does not already exist in a filename array; appending the filename and a separator to the filename array; determining a location of the filename in the filename array; and storing the location of the filename in the node, wherein accessing the filename in the node uses the stored location to lookup the filename in the filename array; generate a position in a hash index by performing a hash function on the filename; and in response to the query for the location information of the filename, retrieve from the position in the hash index, location information of the filename, wherein the location information is associated with a filename array."  The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163